JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34Q). It is
ORDERED AND ADJUDGED that the district court’s August 31, 2011, 2011 WL 3878311, order be affirmed. Appellant has identified no error in the district court’s sua sponte dismissal of her complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i) (“the court shall dismiss the case at any time” if the court determines that an action is frivolous).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.